315 S.W.3d 438 (2010)
Ronderrick S. BRIGGS, Appellant,
v.
STATE of Missouri, Respondent.
No. WD 70597.
Missouri Court of Appeals, Western District.
July 27, 2010.
Laura G. Martin, Kansas City, MO, for Appellant.
Karen L. Kramer, Jefferson City, MO, for Respondent.
Before THOMAS H. NEWTON, C.J., JAMES E. WELSH, and ALOK AHUJA, JJ.
Prior report: 247 S.W.3d 92.

ORDER
PER CURIAM:
Mr. Ronderrick S. Briggs was convicted by a jury on two counts of first-degree robbery, section 569.020. Mr. Briggs appeals the judgment denying his Rule 29.15 motion for post-conviction relief.
For reasons stated in the memorandum provided to the parties, we affirm. Rule 84.16(b).